SHAHOOD, J.
We affirm appellant, Lou Joseph’s, conviction and sentence for burglary of an occupied dwelling. Appellant argues on appeal that the evidence presented was insufficient to prove beyond a reasonable doubt, that appellant was guilty of burglary of an occupied dwelling and his motion for judgment of acquittal should have been granted. This argument made on appeal was not preserved in the trial court and cannot be raised for the first time on appeal. See F.B. v. State, 816 So.2d 699 (Fla. 4th DCA 2002)(citing State v. Barber, 301 So.2d 7 (Fla.1974)). We affirm all other issues raised without comment.
AFFIRMED.
STEVENSON and HAZOURI, JJ„ concur.